OFFICE OF
                                                                               APPELLATE COURTS
                                                                                  JUN   Ji,zo14
                                STATE OF MINNESOTA
                                                                                 FILED
                                 IN SUPREME COURT

                                        A14-0862


In re Petition for Disciplinary Action against
Gilda Marlene Clark, a Minnesota Attorney,
Registration No. 293544.


                                        ORDER

       The Director of the Office of Lawyers Professional Responsibility filed a petition

for disciplinary action alleging that respondent Gilda Marlene Clark committed

professional misconduct warranting public discipline, namely, including in the appendix.

to an appellate brief a document that was not part of the record on appeal and making

false statements to a court in an expert witness affidavit and in an appellate brief, in

violation of Minn. R. Prof. Conduct 3.4(c) and 8.4(c) and (d).

       Respondent waives her procedural rights under Rule 14, Rules on Lawyers

Professional Responsibility (RLPR), admits the allegations in the petition, and, with the

Director, recommends that the appropriate discipline is a public reprimand.

       "[W]e have suspended attorneys for misrepresentations made to our judicial

officers." In re Jensen, 542 N.W.2d 627, 634 (Minn. 1996); see also In re Johnson, 744
N.W.2d 18, 18 (Minn. 2008) (order) (60-day suspension for making false statements in

letter to district court and during the disciplinary proceedings); In re Yan Liew, 712
N.W.2d 758, 758 (Minn. 2006) (order) (90-day suspension for making false statements to

a tribunal and failing to file opposition to a motion); In re Scott, 651 N.W.2d 567, 568


                                             1
(Minn. 2003) (order) (30-day suspension for making false statements to a court in

attorney's divorce and custody proceeding).        The Director has explained that the

recommended discipline was agreed to because of concerns involving problems of proof.

In light of the unique circumstances of this case, we approve the recommended-

disposition.

       Based upon all the files, records, and proceedings herein,

       IT IS HEREBY ORDERED that respondent Gilda Marlene Clark is publicly

reprimanded.

       IT IS FURTHER ORDERED that respondent shall pay $900 in costs, pursuant to

Rule 24, RLPR.

       Dated: June 26, 2014

                                                 BY THE COURT:




                                                 Associate Justice




                                             2